department of the treasury internal_revenue_service washington d c date number release date uilc gl-602519-99 cc el gl br1 memorandum for district_counsel north florida district jacksonville from subject alan c levine chief branch general litigation voiding or rescinding irs tax sales taxpayer this responds to your request for advice regarding the above subject this document is not to be cited as precedent issue s can the internal_revenue_service service adopt a more flexible administrative remedy for taxpayers who fail to file a suit to quiet title within the 180-day redemption_period after the service has conducted a procedurally defective tax sale and for purchasers in the same situation conclusion the taxpayer must file a suit to quiet title within the 180-day statutory period of redemption the service is prohibited from adopting a more flexible administrative remedy for either the taxpayer or a purchaser than that provided by the internal_revenue_code code facts the service seized and sold property belonging to the taxpayer the sale was procedurally defective because the service did not properly serve the purchaser with the notice of sale as required by sec_6335 and b after the 180-day redemption_period the service issued a deed to the purchaser who sued to evict the taxpayer in state court the taxpayer successfully argued that the sale was defective because he was improperly served as noted above the state court refused to evict the taxpayer and instead dismissed the suit the purchaser demanded a return of the purchase_price plus costs eg attorney’s fees and lost interest gl-602519-99 law and analysis courts have held that the service must strictly comply with the seizure and sale statutory provisions of the code which are for the benefit of the taxpayer or be faced with a sale that is voidable by the taxpayer in contrast there is no statutory protection for the purchaser of real_property pursuant to sec_6335 purchasers who have objected in similar situations have not prevailed powelson v united_states 963_f2d_1156 9th cir 917_f2d_729 2d cir 506_f2d_967 5th cir your office has suggested that the service exercise greater flexibility in this area in order to promote settlement with taxpayers and to minimize litigation specifically you recommend that taxpayers be given two years to bring a suit to quiet title in the event of a procedurally defective sale this recommendation of a two-year period must be analyzed in the context of the 180-day redemption_period provided in sec_6337 a brief review of the legislative_history of sec_6337 shows that congress carefully selected the present 180-day redemption_period the internal_revenue_code of contained sec_6337 in a form substantially_similar to the current provision in the 1986_code with the exception that property could be redeemed at any time within year after the sale thereof that time period carried over unchanged from the internal_revenue_code_of_1939 and earlier revised statutes see h_r rep no 83rd cong 2d sess in the federal_tax_lien act amended sec_6337 by reducing the time available for redemption to days the explanation for this change is highly relevant to the present discussion while a reasonable period of time for redemption in these cases is desirable nevertheless such a long redemption_period tends to unnecessarily depress the price which potential purchasers are willing to bid for property at these sales h_r rep 89th cong 2d sess the shorter redemption_period could be interpreted as beneficial to the taxpayer because a higher price for the property would result in a greater satisfaction of his tax_liability nevertheless in in the tax equity and fiscal responsibility act of tefra congress increased the 120-day period to days the provision appeared in subtitle h entitled taxpayer safeguard amendments the subtitle also included provisions increasing the value of property exempted from levy and requiring the release of a lien within days while the legislative_history contains no explanation for the change we believe that the addition of an extra sixty days was considered to be beneficial for a taxpayer because it affords additional time to raise funds needed to redeem real_property it is also clear that the 180-day period for redemption which is also the period during which the taxpayer has standing to file such a suit does gl-602519-99 not allow for additional flexibility since it provides the basis for a waiver of sovereign immunity the taxpayer’s ability to recover on his lawsuit depends on whether a taxpayer has standing to bring a suit for failure of the service to strictly follow the procedures of sec_6335 while many courts gloss over the jurisdictional and sovereign immunity waiver requirements because they were met in a particular case taxpayers must cast their lawsuit as a suit to quiet title in order to invoke the waiver of sovereign immunity pursuant to u s c this suit is appropriate where the united_states has or claims a mortgage or other lien on real_property briefly u s c provides for the waiver of sovereign immunity and a separate basis must be present for the court to have jurisdiction over a case jurisdiction is provided by u s c which grants to district courts original jurisdiction of any civil_action arising under any act of congress providing for internal revenue therefore it is incumbent upon the service to determine whether the complaining taxpayer is still within the 180-day redemption_period provided by sec_6337 when it becomes a party to a quiet title action only during that period does the united_states have a lien on or an interest in the property that would subject it to the section waiver provisions see 966_fsupp_126 d mass millitello v united_states 970_fsupp_1022 m d fla clearly states the pertinent law at the time when plaintiff commenced this action the government no longer had a lien interest in the property at issue since the government had already sold the property prior to the filing of the suit and no longer claimed any interest in the property does not apply finally should not be read to provide a means of disturbing a sale long since final citations omitted any attempts by the service administratively to lengthen the period in which a taxpayer could sue to rescind a procedurally defective sale would fail because waiver of sovereign immunity is strictly construed 153_f3d_263 5th cir sovereign immunity deprives the courts of jurisdiction regardless of the merits of the taxpayer’s claims kabakjian v united_states u s t c big_number e d pa waiver of sovereign immunity strictly construed congress also has not provided a remedy to a purchaser who is dissatisfied after purchasing property at a tax sale a close reading of the statute on sale and redemption suggests that these provisions are for the benefit of the taxpayer since the service is selling the taxpayer’s seized property to satisfy the taxpayer’s liability the sale of property seized by the government as noted in sec_301_6335-1 is accomplished on a caveat emptor basis property is sold as is and where is and without_recourse to the united_states moreover a purchaser may not seek rescission of the sale for failure of the property to conform gl-602519-99 in any way to the representations made a careful reading of i r c the sale provisions reveals no remedy to a disappointed purchaser in the event the taxpayer redeems the real_property after sale of course a purchaser is entitled to the amount_paid by such purchaser and interest thereon at the rate of percent per annum to compensate him for_the_use_of his money as set forth in sec_6337 recent changes to sec_7433 by which a taxpayer can sue for intentional reckless or negligent actions of revenue officers and employees does not extend to third parties or purchasers at tax sales certainly third parties and tax sale purchasers could have been included but congress chose to reserve these provisions exclusively for taxpayers in conclusion the carefully crafted legislative scheme does not permit the service administratively to provide flexibility to either taxpayers or purchasers after a procedurally defective tax sale other than those avenues discussed above a taxpayer may void a procedurally defective sale by filing a suit to quiet title within the redemption_period a purchaser has no remedy in the event of a procedurally defective sale see william t plumb jr federal liens and priorities-agenda for the next decade iii yale l journal in which the author suggests that a purchaser might be reimbursed perhaps on the ground of mutual mistake if the property sold proves not to have been property subject_to the lien at all but see woody v united_states u s t c cl_ct court held that purchaser who claimed to be misled by a notice of sale purporting to sell two tracts when the taxpayer owned only one tract had no recourse because sale notices purported to sell only taxpayer’s interest in property accord martin v united_states u s t c big_number fed cl service’s notice of encumbrance disclaimer precluded purchaser from asserting claim he was misled gl-602519-99 case development hazards and other considerations we can identify no other litigating hazards that would change or qualify the conclusions reached in this memorandum if you have any further questions please call the branch pincite-3610 cc assistant regional_counsel gl ser
